Citation Nr: 0715196	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-15 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for dysentery.

2.  Entitlement to service connection for ulcerative colitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a April 2004 rating decision of the 
Pittsburgh, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the claims 
for service connection for dysentery and ulcerative colitis 
and failed to reopen the veteran's claim for service 
connection for residuals of a hemorrhoidectomy as the 
evidence submitted was not new and material.

In May 2007, the Board granted the veteran's motion to have 
this case advanced on its docket.  38 C.F.R. § 20.900(c) 
(2006).

The issues of entitlement to service connection for 
ulcerative colitis and whether new and material evidence has 
been submitted to reopen a claim to service connection for 
residuals of a hemorrhoidectomy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have current dysentery.


CONCLUSION OF LAW

The criteria for service connection for dysentery have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in February 2004, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
service connection.  

The February 2004 letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

With respect to the fourth element, the February 2004 VCAA 
letter contained a notation that the veteran was to send VA 
any medical reports that he might have had.  This statement 
served to advise the veteran to submit any evidence in his 
possession pertinent to the claims on appeal. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); cf. 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) 
(holding VCAA notice requirements consist of the four 
elements noted in Pelegrini II). 

The veteran did not receive notice about the evidence needed 
to establish a rating or notice regarding an effective date 
until an April 2006 letter.  Since the claim is being denied, 
no rating is being given and no effective date is being set.  
He is, therefore, not prejudiced by the lack of timely notice 
on these elements.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained all records of treatment reported by the 
veteran including VA Medical Center (VAMC) records and 
private medical records.  

To date, VA has not afforded the veteran a VA examination, 
with an opinion as to the etiology of his claimed dysentery.  
Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision. 38 U.S.C.A. § 5103A(c)(4).  Evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In the instant case, as will be discussed below, there is no 
competent evidence of a current diagnosis of dysentery or of 
symptoms of dysentery.  For this reason, an examination or 
opinion is not necessary.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service medical records are negative for 
complaints or treatment regarding dysentery.  However, in a 
July 1951 letter to his parents, the veteran indicated that 
he had been having difficulties with diarrhea.

In a June 1973 letter, Dr. McEachern stated that he treated 
the veteran once every few months for ileostomy management, 
as the veteran had had a total procto-colectomy three years 
before for ulcerative colitis.

A treatment note from St. Andrew's Hospital indicates that 
the veteran was undergoing stomal therapy for ongoing 
treatment of hypergranulation.

In a May 2003 letter, Dr. Ann H. Skinner, stated that it was 
her understanding that the veteran had developed acute, 
haemorragic diarrhea shortly after he arrived in South Korea 
in 1951.  She noted that this condition was diagnosed as 
ulcerative colitis which later required an abdo perineal 
resection of his bowel with a permanent ileostomy.  The 
diagnosis was acute haemorrhagic recurring diarrhea, later 
diagnosed as ulcerative colitis which first occurred when he 
went to South Korea.

In a May 2004 letter, Dr. Moore stated noted the veteran's 
contention that the troubles that the veteran experienced 
while in service in Korea had significantly contributed to 
his subsequent diagnosis of ulcerative colitis.

The veteran has submitted statements reporting his medical 
history in detail.  He has reported bouts of dysentery as 
late as the 1960's.




Analysis

While the veteran's service medical records are negative for 
complaints or treatment regarding dysentery, a July 1951 
letter indicated that he had been having difficulties with 
diarrhea while in service.  He is competent to report this 
symptom.  The element of an in-service injury is therefore 
satisfied. 

However, in this case, there is no competent evidence of 
current dysentery.  The veteran has not reported dysentery in 
recent decades, and even if he had, he is a lay person and 
not competent to report a medical diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

To constitute a current disability, there must be evidence of 
the claimed condition at the time of the claim for benefits, 
as opposed to some time in the distant past.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998).  The veteran claimed 
entitlement to service connection in May 2003, and there was 
no evidence of a current disability at that time, nor has 
there been evidence of a current disability of dysentery 
since that time.  The evidence available documents that the 
veteran has a current disability of ulcerative colitis.  
There are no records demonstrating that he has dysentery.

In the absence of a current disability, service connection 
cannot be established under any possible theory of 
entitlement.  

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because there is no evidence of a 
current disability, and the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for dysentery is denied.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

Competent evidence of a current disability is provided by 
private and letters reporting current ulcerative colitis. 

In various statements, the veteran has reported a continuity 
of symptomatology since service.  For purposes of triggering 
VA's duty to provide an examination, a veteran is competent 
to report symptoms, and to report a continuity of 
symptomatology.  Duenos v. Principi, 18 Vet. App. 512 (2004); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The May 2003 letter from a private physician suggests a link 
between current disease and service, although it is not clear 
that the physician reviewed relevant records.  Additionally, 
a May 2004 letter from another private doctor suggested that 
an opinion as to a link between the current disease and 
service should be provided by "U.S. military doctors."  
This statement can be read as recommending that VA obtain a 
medical opinion.

Further development is needed so that a medical professional 
can review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between the current ulcerative colitis and 
service.

The VCAA requires, that VA inform claimants seeking to reopen 
a previously and finally disallowed claim of the unique 
character of evidence that must be presented in the context 
of a claim to reopen, that the Secretary look at the bases 
for the prior denial and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the claim for whether new and material 
evidence has been submitted to reopen a claim for service 
connection for residuals of a hemorrhoidectomy, the veteran 
was provided with a VCAA notice letter in February 2004, it 
did not contain the specific information required by Kent. 


Accordingly, the case is REMANDED for the following action:

1.  An opinion should be obtained from a 
physician, preferably with expertise in 
gastroenterology.  The claims file must 
be made available to the reviewer, and 
the reviewer should indicate in the 
opinion, or in an addendum, that the 
claim file was reviewed.  

The reviewer should state whether it is 
at least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that the veteran's current 
ulcerative colitis had its onset during 
active service or is related to any in-
service disease or injury.  The reviewer 
should provide a rationale for this 
opinion.

The reviewer should note that while the 
service medical records may be silent, a 
veteran is competent to report in-service 
symptoms.

If an examination is recommended, the 
agency of original jurisdiction should 
arrange for the examination.

2.  Provide the veteran with notice of 
the evidence that must be presented to 
substantiate the elements of a claim for 
service connection for residuals of a 
hemorrhoidectomy that were found to be 
deficient in the Board's December 1953 
decision which denied the veteran's claim 
for service connection.

The decision was premised on findings 
that hemorrhoids were not demonstrated in 
service and that there was no evidence 
that hemorrhoids were incurred in, or 
caused by, service.

3.  Then re-adjudicate the claims.  If 
the determination remains unfavorable to 
the veteran, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


